Exhibit 10.42

August 30, 2016

Mr. Kenneth W. Lowe
c/o Scripps Networks Interactive, Inc.
9721 Sherill Boulevard

Knoxville, TN  37932

Re:Employment Agreement

Dear Ken:

This Amended and Restated Employment Agreement (this “Agreement”), dated as of
August 30, 2016 (the “Effective Date”), is entered into by and among Scripps
Networks Interactive, Inc. (the “Company”) and Kenneth Lowe (the “Executive” or
“you”).  This Agreement amends and restates in its entirety that certain
Employment Agreement between the Company and the Executive dated as of April 1,
2010, as amended through March 3, 2014 (the “Prior Agreement”).

1.

Term.  Subject to the provisions for earlier termination provided in paragraph
11 below, the term of your employment hereunder shall continue through December
31, 2019, whereupon you shall retire from the Company (the “Term”).    

2.

Duties.

 

(a)

CEO Duties.  From the Effective Date until the Transition Date (as defined
below), you will continue to serve as the Chairman, President and Chief
Executive Officer of the Company reporting directly to the Company’s Board of
Directors (the “Board”).  You agree as a member of management to devote
substantially all your business time, and apply your best reasonable efforts, to
promote the business and affairs of the Company and its subsidiaries during your
employment.  You will perform such duties and responsibilities commensurate with
your position and title, and as may be reasonably assigned to you from time to
time by the Board.  For purposes of this Agreement, the “Transition Date” shall
mean the later of January 1, 2019 or the date of appointment by the Board of a
new Chief Executive Officer of the Company.

 

(b)

Executive Chairman Duties.  Following the Transition Date until December 31,
2019, you shall serve as Executive Chairman of the Board.  Your duties shall
consist of providing leadership of the Board, transition and consultation with
the Company’s Chief Executive Officer, and advising the Board and Chief
Executive Officer on strategic planning and industry and client
relationships.  You agree to devote such business time as is necessary to
perform your duties and responsibilities as Executive Chairman which the parties
acknowledge and agree will not be full time.  Subject to the requirements of
your position as a member of the Board, you shall be free to determine the times
of the performance of your services and in no event will you be required to
provide services for more than 20 hours per week.    

 

--------------------------------------------------------------------------------


Page 2

 

(c)

Exclusivity.  Prior to the Transition Date, you shall not, without the prior
written consent of the Company, directly or indirectly, during the Term, other
than in the performance of duties naturally inherent to the businesses of the
Company and in furtherance thereof, render services of a business, professional,
or commercial nature to any other person or firm, whether for compensation or
otherwise; provided, however, that so long as it does not materially interfere
with the performance of your duties hereunder, you may serve as a director,
trustee or officer of, or otherwise participate in, educational, welfare,
social, religious, civic, professional, or trade organizations.  Following the
Transition Date, you may engage during the Term in personal or business
activities of any kind, provided that you may not serve as the chief executive
officer (or similar position) of any for-profit company (other than a company
controlled, directly or indirectly, by you or the members of your family) and
that such activities do not violate the restrictive covenants of Section 10.  

 

(d)

Place of Employment.  Prior to the Transition Date, your principal place of
employment shall be in Knoxville, Tennessee. Following the Transition Date, you
shall be free to determine the location of the performance of your services,
subject to the requirements of your position as a member of the Board.

 

(e)

Board Service.  You shall serve as a member of the Board as well as its Chairman
or Executive Chairman (as applicable), and shall perform your duties as a
director of the Company conscientiously and faithfully.

 

(f)

Other Entities.  Prior to the Transition Date, you also shall serve, without
additional compensation, as an officer and director of each of the Company’s
subsidiaries, joint ventures or controlled affiliates, as determined by the
Company, provided, that such service does not materially interfere with the
performance of your duties and responsibilities hereunder.  

3.

Compensation.

 

(a)

Annual Salary.  For all the services rendered by you, the Company agrees to pay
you $2,000,000 a year in base salary, less applicable deductions and withholding
taxes, in accordance with the Company’s payroll practices as they may exist from
time to time during the Term; provided, however, that effective on the
Transition Date or, if you have breached in any material respect the succession
planning requirements as set forth in Exhibit A attached hereto (the “Succession
Planning Requirements”) which remains uncured for 30 days following your receipt
of written notice of such breach from the Company, effective on January 1, 2019,
your Annual Salary shall be reduced to $1,000,000 (the “Annual Salary”).  

 

(b)

Annual Incentive.  During your employment hereunder, you shall participate in
the Company’s applicable Annual Incentive Plan, as amended, or any successor to
such plan (the “Annual Incentive Plan”) with a target annual incentive
opportunity of 200% of your Annual Salary as applicable under paragraph 3(a) for
the year to which the bonus relates (“Annual Incentive”).  The Annual Incentive

 

--------------------------------------------------------------------------------


Page 3

 

amount actually paid shall be based on your attainment of, within the range of
the minimum and maximum performance objectives, strategic and financial goals
established for you by the Board.  The Company shall pay to you any Annual
Incentive under this paragraph 3(b) in accordance with the terms and subject to
the conditions of the Annual Incentive Plan.  The Annual Incentive amount may
not be decreased without your prior written consent.

4.

Equity Awards.  During your employment hereunder, you shall receive the
following awards under the Company’s equity compensation plans:

 

(a)

Annual LTI Grants.  For each year of the Term during your employment commencing
in 2017, you shall receive a long-term equity incentive grant with a targeted
value of 275% of your Annual Salary (the “Annual LTI Grants”).  The timing,
valuation, form of award, vesting requirements and other terms and conditions of
the Annual LTI Grants shall be on a basis consistent with those granted to the
Company’s senior executives generally for the applicable year and shall be
consistent with terms of the Company’s 2015 Long-Term Incentive Plan (the “LTI
Plan”), as approved by the Compensation Committee of the Board, except that: (i)
the Annual LTI Grants shall provide for accelerated vesting upon your retirement
at the end of the Term, and (ii) the Annual LTI Grants shall not be subject to
accelerated vesting solely upon a “change in control” (as defined in the LTI
Plan) and shall instead be subject to “double trigger” accelerated vesting upon
any termination of your employment that entitles you to severance benefits under
the terms of the Company’s Executive Change in Control Plan.

 

(b)

One-Time LTI Grant.  As soon as practicable following the Effective Date, you
shall receive a one-time equity incentive grant in the form of restricted stock
units under the LTI Plan with a value equal to $10,000,000, based on the closing
trading price of the Company’s Class A Common Stock on the date of grant (the
“One-Time LTI Grant”).  The One-Time LTI Grant shall be in accordance with the
terms and conditions of the award agreement attached hereto as Exhibit B.

 

(c)

Succession LTI Grant.  As soon as practicable following the Effective Date, you
shall receive an equity incentive grant in the form of restricted stock units
under the LTI Plan with a value equal to $2,500,000, based on the closing
trading price of the Company’s Class A Common Stock on the date of grant (the
“Succession LTI Grant”).  The Succession LTI Grant shall be in accordance with
the terms and conditions of the award agreement attached hereto as Exhibit C.

5.

Benefits.  During your employment hereunder, you shall be entitled to
participate in any employee retirement, pension and welfare benefit plan or
program available to senior executive officers of the Company, or to the
Company’s employees generally, as such plans and programs may be in effect from
time to time, including, without limitation, pension, profit sharing, savings,
estate preservation and other retirement plans or programs, 401(k), medical,
dental, life insurance, short-term and long-term disability insurance plans,
accidental death and dismemberment protection, travel accident protection, and
all other plans that the Company may have or establish from time to time

 

--------------------------------------------------------------------------------


Page 4

and in which you would be entitled to participate under the terms of the
applicable plan.  This provision is not intended, nor shall it have the effect
of, reducing any benefit to which you were entitled as of the Effective
Date.  However, this provision shall not be construed to require the Company to
establish any welfare, compensation or long-term incentive plans, or to prevent
the modification or termination of any plan once established, and no action or
inaction with respect to any plan shall affect this Agreement.  You shall be
entitled to paid vacation in accordance with the Company’s vacation policy in
effect from time to time, provided that you shall be entitled to no less than 4
weeks’ paid vacation annually. You shall be entitled to be reimbursed by the
Company for tax and financial planning up to a maximum of $15,000 per year, and
for the annual membership fees and other dues associated with two business clubs
and one country club.  In addition, the Company shall pay the cost of an annual
“senior executive” physical examination.  

6.

Business Expenses.  During your employment hereunder, upon delivery of proper
documentation in accordance with the Company’s expense reimbursement policy, the
Company shall reimburse you for reasonable travel (you are entitled to travel
first class) and other expenses incurred in the performance of your duties as
are customarily reimbursed to senior executive officers of the Company in
accordance with past practice.  You shall also be reimbursed for reasonable
legal fees and other expenses (such fees and expenses not to exceed $130,000
incurred and paid by you during 2016 relating to negotiation, execution and
delivery of this Agreement.

7.

Entitlements in Event of Death.  In the event of your death during your
employment hereunder, your surviving spouse if you are married or your estate if
you are not married shall, within 60 days of the date of your death, receive a
lump sum payment equal to two times your Annual Salary, which payment shall
serve as an offset, on a tax effected basis, to any benefits provided under any
life insurance policy maintained and paid for by Company on your life
(regardless of ownership of policy).  In addition, your surviving spouse if you
are married or your estate if you are not married shall receive (i) any Annual
Incentive earned in the prior calendar year, but that has not yet been paid, in
accordance with the terms of the Annual Incentive Plan; (ii) a lump sum payment
equal to the target Annual Incentive opportunity for the calendar year of your
death, multiplied by the number of years and fractions thereof in the period
commencing on January 1 of the calendar year of your death and ending on the
first anniversary of your death (with each full and partial month counting as
one-twelfth (1/12th) of a year) payable, less applicable deductions and
withholding taxes, within 60 days after your death; which such Annual Incentive
shall be in lieu of any Annual Incentive that you would have otherwise been
entitled to receive under the terms of the Annual Incentive Plan for that year;
and (iii) reimbursement for all documented business expenses previously incurred
for which you have not been reimbursed.  In addition, you shall be entitled to
Company-paid life insurance with a benefit amount equal to your Annual Salary,
determined as of each January 1st during the term of this Agreement.

8.

Entitlements in Event of Permanent Disability.  In the event of your “Permanent
Disability” during your employment hereunder (as defined under and covered by a
Company employee disability plan), your employment hereunder shall terminate.  

 

--------------------------------------------------------------------------------


Page 5

However, within 60 days of the date of your Permanent Disability, you shall
receive a lump sum payment equal to two times your Annual Salary, which payment
shall serve as an offset to any benefits provided under the applicable Company
employee disability plan to the extent provided in that plan.  Also, if you,
your spouse and/or dependents were covered under a Company medical and/or dental
plan at the time of your Permanent Disability, the Company shall continue, for
the 29-month period beginning on the date of your Permanent Disability, to
provide to such spouse and/or dependents medical and/or dental coverage
substantially equivalent to the coverage provided to you and such spouse and/or
dependents immediately prior to the date of your Permanent Disability.  In
addition, you shall receive (i) any Annual Incentive earned in the prior
calendar year, but that has not yet been paid, in accordance with the terms of
the Annual Incentive Plan; (ii) a lump sum payment equal to the target Annual
Incentive opportunity for the calendar year of your Permanent Disability,
multiplied by the number of years and fractions thereof in the period commencing
on January 1 of the calendar year of your Permanent Disability and ending on the
first anniversary of your Permanent Disability (with each full and partial month
counting as one-twelfth (1/12th) of a year), payable, less applicable deductions
and withholding taxes, within 60 days after your Permanent Disability; which
such Annual Incentive shall be in lieu of any Annual Incentive that you would
have otherwise been entitled to receive under the terms of the Annual Incentive
Plan for that year; and (iii) reimbursement for all documented business expenses
previously incurred for which you have not been reimbursed.  In addition, in the
event that the Company’s disability plan does not provide this benefit, the
Company shall pay you an annual disability benefit of no less than 60% of Annual
Salary, for Permanent Disability, payable in accordance with the Company’s
regular payroll practices, commencing within thirty (30) days after the date of
Permanent Disability and continuing until age 65.

9.

Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
your continuing or future participation in any plan, program, policy or practice
provided by the Company or its affiliates and for which you may
qualify.  Amounts that are vested benefits or that you are otherwise entitled to
receive under any plan, policy, practice or program of or any contract or
agreement with the Company or its affiliates at or subsequent to the date of
termination shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement.

10.

Non-Competition, Confidential Information, Etc.

 

(a)

Non-Competition.  From the Effective Date until the Transition Date, you agree
that your employment with the Company is on an exclusive basis and that, while
you are employed by the Company, you will not engage in any other business
activity that would otherwise conflict with your duties and obligations
(including your commitment of substantially all business time) under this
Agreement.  You agree that, during the Non-Compete Period (as defined below),
you shall not directly or indirectly engage in or participate as an owner,
partner, stockholder, officer, employee, director, agent of or consultant for
any business competitive with any business of the Company, without the prior
written consent of the Company; provided, however, that following the Transition
Date, such restriction

 

--------------------------------------------------------------------------------


Page 6

 

shall be limited to the programming channel businesses of the companies listed
on Exhibit D hereto and their respective subsidiaries (the “Direct Competitors”)
unless you have failed to fulfill in any material respect the Succession
Planning Requirements through December 31, 2018 (or through the date of
termination of your employment if you terminate your employment for Good Reason
or the Company terminates your employment without Cause prior to such date)
which remains uncured for 30 days following your receipt of written notice of
such failure from the Company, and,  provided, further, that this provision
shall not prevent you from investing as a less-than-one-percent (1%) stockholder
in the securities of any company listed on a national securities exchange or
quoted on an automated quotation system.  The “Non-Compete Period” shall mean
the entire Term; provided, however, that, if your employment terminates before
the end of the Term, the Non-Compete Period shall terminate, if earlier, (i) six
(6) months after you terminate your employment for Good Reason or the Company
terminates your employment without Cause, or on such earlier date as you may
make the election under paragraph 10(j) (which relates to your ability to
terminate your obligations under this paragraph 10(a) in exchange for waiving
your right to certain compensation and benefits); or (ii) twelve (12) months
after the Company terminates your employment for Cause. (Defined terms used
without definitions in the preceding sentence have the meanings provided in
paragraphs 11(a) and (b).)

 

(b)

Confidential Information.  You agree that, during the Term or at any time
thereafter: (i) you shall not use for any purpose other than the duly authorized
business of the Company, or disclose to any third party, any information
relating to the Company or any of its affiliated companies which is proprietary
to the Company or any of its affiliated companies (“Confidential Information”),
including any trade secret or any written (including in any electronic form) or
oral communication incorporating Confidential Information in any way (except as
may be required by law or in the performance of your duties under this Agreement
consistent with the Company’s policies); and (ii) you will comply with any and
all confidentiality obligations of the Company to a third party, whether arising
under a written agreement or otherwise.  Notwithstanding the foregoing in this
paragraph 10(b), you shall not have breached your obligations under this
paragraph 10(b) due to (i) your use of Residuals (as defined below) or (ii) the
disclosure or use of any Confidential Information in connection with any legal
proceeding between you, on the one hand, and the Company or its affiliates, on
the other hand, provided that you use reasonable efforts to secure confidential
treatment of such Confidential Information that you know or reasonably should
know constitutes Confidential Information prior to such disclosure or use
(whether through protective orders or otherwise); however, you do not have
ownership of any intellectual property rights with respect to any Residuals or
Confidential Information (except that, upon the assignment of any works to you
by the Company pursuant to paragraph 10(e), you will own the intellectual
property rights assigned to you by the Company in such works).  The term
“Residuals” shall mean Confidential Information to which you had authorized
access that is retained in nontangible form (for example, without limitation,
not

 

--------------------------------------------------------------------------------


Page 7

 

digital, written or other documentary form, including, without limitation, tape,
disk or other media), in your unaided memory, provided that the source of such
Confidential Information has become remote (for example, without limitation, as
a result of the passage of time or your subsequent exposure to information of a
similar nature from another source without any breach of any confidentiality
obligation) such that you in good faith can no longer reasonably specifically
identify the source of such Confidential Information and that you in good faith
believe is not Confidential Information.  Information shall not be deemed
Confidential Information which: (x) is or becomes generally available to the
public other than as a result of a disclosure by you or at your direction or by
any other person who directly or indirectly receives such information from you,
or (y) is or becomes available to you on a non-confidential basis from a source
which is entitled to disclose it to you.  Notwithstanding anything herein to the
contrary, nothing in this Agreement shall: (i) prohibit the Executive from
making reports of possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower protection
provisions of state or federal law or regulation; (ii) require notification or
prior approval by the Company of any reporting described in clause (i), (iii)
prohibit the Executive from receiving any monetary award from the Securities and
Exchange Commission pursuant to Section 21F of the Securities Exchange Act of
1934, (iv) prevent or prohibit the Executive from participating, cooperating, or
testifying in any charge, action, investigation, or proceeding with, or
providing information to, any self-regulatory organization, governmental agency
or legislative body, and/or pursuant to the Sarbanes-Oxley Act of 2002 or any
other whistleblower protection provisions of state or federal law or regulation,
or (v) prevent or prohibit the Executive from filing, testifying, participating
in or otherwise assisting in a proceeding relating to an alleged violation of
any federal, state or municipal law relating to fraud, or any rule or regulation
of the Securities and Exchange Commission or any self-regulatory organization.

 

(c)

Defend Trade Secrets Act.  Executive acknowledges that Executive is hereby
notified, in accordance with the Defend Trade Secrets Act of 2016, 18 U.S.C. §
1833(b), that: (i) an individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, in each case solely for the
purpose of reporting or investigating a suspected violation of law; (ii) an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (iii) an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal and (B) does not disclose the
trade secret except pursuant to court order.

 

--------------------------------------------------------------------------------


Page 8

 

(d)

No Solicitation or Interference.  You agree that, during the Term and for one
(1) year thereafter, no matter how the Term ends, you shall not, directly or
indirectly:

 

(i)

employ or solicit the employment of any person who is then or has been within
six (6) months prior thereto, an employee, independent contractor or consultant
of the Company or any of its affiliated companies other than your personal
assistant; or

 

(ii)

solicit or encourage any talent, production companies, vendors, advertisers
(including, without limitation their agencies or representatives), sponsors,
distributors, customers, suppliers, agents, consultants or independent
contractors with which the Company or any of its subsidiaries does business to
discontinue or reduce in any material respect their relationship with the
Company or its subsidiaries.

 

(e)

Ownership of Works.  The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services to the Company or any of its affiliates during your employment
with the Company and/or any of its affiliated companies and any works in
progress resulting from such services, shall be works-made-for-hire and the
Company shall be deemed the sole owner throughout the universe of any and all
rights of every nature in such works, whether such rights are now known or
hereafter defined or discovered, with the right to use the works in perpetuity
in any manner the Company determines in its sole discretion without any further
payment to you.  If, for any reason, any of such results and proceeds are not
legally deemed a work-made-for-hire and/or there are any rights in such results
and proceeds which do not accrue to the Company under the preceding sentence,
then you hereby irrevocably assign and agree to assign to the Company any and
all of your right, title and interest thereto, including, without limitation,
any and all copyrights, patents, trade secrets, trademarks and/or other rights
of every nature in the work, whether now known or hereafter defined or
discovered, and the Company shall have the right to use the work in perpetuity
throughout the universe in any manner the Company determines in its sole
discretion without any further payment to you.  You shall, as may be requested
by the Company from time to time and at the Company’s sole expense, do any and
all things which the Company may deem useful or desirable to establish or
document the Company’s rights in any such results and proceeds, including,
without limitation, the execution of appropriate copyright, trademark and/or
patent applications, assignments or similar documents and, if you are
unavailable or unwilling to execute such documents, you hereby irrevocably
designate the Company’s Chief Legal Officer or his or her designee as your
attorney-in-fact with the power to execute such documents on your behalf.  To
the extent you have any rights in the results and proceeds of your services
under this Agreement that cannot be assigned as described above, you
unconditionally and irrevocably waive the enforcement of such rights.  This
paragraph 10(e) is subject to, and does not limit, restrict, or constitute a
waiver by the Company or any of its affiliated companies of any ownership rights
to which the Company or any of its affiliated companies may be entitled by
operation of

 

--------------------------------------------------------------------------------


Page 9

 

law by virtue of being your employer.  Notwithstanding anything to the contrary
contained herein, with respect to any works to the extent owned by the Company
or any of its affiliates that were developed by you (and not jointly developed
by anyone else within the Company or any of its affiliates) during the Term, and
(i) that the Company, within ninety days following a written request provided by
you to the Board (delivered to the General Counsel of the Company) which
describes such works in reasonable detail, declines to further develop or
exploit or (ii) if the Company does not so decline, for which good faith steps
to further develop and/or exploit are not taken by or for the Company or any of
its affiliates within twelve months after the General Counsel’s receipt of such
written request (which may be extended for up to twelve additional months if the
Company determines reasonably necessary for business purposes), then such works
will be assigned to you by the Company and you shall be free to further develop
and/or exploit such works in any manner without restriction.  The Company’s
failure to respond to your request within such ninety days shall be deemed such
a declination.  

 

(f)

Litigation.

 

(i)

You agree that, during the Term, for one (1) year thereafter and, if longer,
during the pendency of any litigation or other proceeding, and except as may be
required by law or legal process: (x) you shall not communicate with anyone
(other than your own attorneys and tax advisors), except to the extent necessary
in the performance of your duties under this Agreement, with respect to the
facts or subject matter of any pending or potential litigation, or regulatory or
administrative proceeding involving the Company or any of its affiliated
companies, other than any litigation or other proceeding in which you are a
party-in-opposition, without giving prior notice to the Company’s Chief Legal
Officer; and (y) in the event that any other party attempts to obtain
information or documents from you with respect to such matter, either through
formal legal process such as a subpoena or by informal means such as interviews,
unless prohibited by law you shall promptly notify the Company’s Chief Legal
Officer before providing any information or documents.

 

(ii)

You agree to cooperate with the Company and its attorneys, both during
employment and during the five (5) year period following termination of your
employment, in connection with any litigation or other proceeding arising out of
or relating to matters in which you were involved prior to the termination of
your employment.  Your cooperation shall include, without limitation, providing
assistance to the Company’s counsel, experts or consultants, and providing
truthful testimony in pretrial and trial or hearing proceedings.  In the event
that your cooperation is requested after the termination of your employment, the
Company will: (x) seek to minimize interruptions to your schedule to the extent
consistent with its interests in the matter; and (y) reimburse you for all
reasonable and appropriate out-of-pocket expenses actually incurred by you in
connection with such cooperation upon reasonable substantiation of such
expenses.

 

--------------------------------------------------------------------------------


Page 10

 

(iii)

Except as required by law or legal process, or as requested by the Company’s
Chief Legal Officer, you agree that you will not testify in any lawsuit or other
proceeding which directly or indirectly involves the Company or any of its
affiliated companies, or which may create the impression that such testimony is
endorsed or approved by the Company or any of its affiliated companies.  In all
events, unless prohibited by law you shall give advance notice to the Company’s
Chief Legal Officer of such testimony promptly after you become aware that you
may be required to provide it.  The Company expressly reserves its
attorney-client and other privileges except if expressly waived in writing.

 

(g)

Return of Property.  All documents, data, recordings, or other property, whether
tangible or intangible, including all information stored in electronic form,
obtained or prepared by or for you and utilized by you in the course of your
employment with the Company or any of its affiliated companies shall remain the
exclusive property of the Company.  In the event of the termination of your
employment for any reason, the Company reserves the right, to the extent
permitted by law and in addition to any other remedy either may have, to deduct
from any monies otherwise payable to you the following: (i) all amounts you may
directly owe to the Company or any of its affiliated companies at the time of or
subsequent to the termination of your employment with the Company; and (ii) the
reasonable value of the Company property which you retain in your possession
after the termination of your employment with the Company.  In the event that
the law of any state or other jurisdiction requires the consent of an employee
for such deductions, this Agreement shall serve as such consent.

 

(h)

Non-Disparagement.  During the Term hereof and for one (1) year following the
termination or expiration hereof for any reason, you shall not make, nor cause
any one else to make or cause on your behalf, any public disparaging or
derogatory statements or comments regarding the Company or its affiliated
companies, or its officers or directors; likewise, the Company’s officers will
not make, nor cause any one else to make, any public disparaging or derogatory
statements or comments regarding you; provided, however, that nothing herein
shall prevent the Company (including its officers and directors) or you from
responding or answering truthfully if required to by applicable law or compelled
by process of law or in order to enforce or defend rights under this Agreement
or any other agreement to which you and Company or any of its affiliates are
parties..

 

(i)

Injunctive Relief.  The Company has entered into this Agreement in order to
obtain the benefit of your unique skills, talent, and experience.  You and the
Company acknowledge and agree that your violation of one or all of paragraphs
10(a) through (h) of this Agreement will result in irreparable damage to the
Company and/or its affiliated companies and, accordingly, the Company may obtain
injunctive and other equitable relief for any breach or threatened breach of
such paragraphs, in addition to any other remedies available to the Company.

 

--------------------------------------------------------------------------------


Page 11

 

(j)

Survival; Modification of Terms.  The rights and obligations set forth under
paragraphs 10(a) through (j) shall remain in full force and effect for the
entire period provided therein notwithstanding the termination of your
employment under this Agreement for any reason or the expiration of the Term;
provided, however, that your obligations under paragraph 10(a) (but not under
any other provision of this Agreement) shall cease if you terminate your
employment for Good Reason or the Company terminates your employment without
Cause and you notify the Company in writing that you have elected to waive your
right to receive, or to continue to receive, termination payments and benefits
under paragraphs 11(d)(i) through (iv); and provided, further, that your
obligations under paragraphs 10(a) through (i) shall cease if the Company
breaches any of its payments obligations under this Agreement and such breach
remains uncured for 30 days following the Company’s receipt of your written
notice of such breach.  You and the Company agree that the restrictions and
remedies contained in paragraphs 10(a) through (i) are reasonable and that it is
your intention and the intention of the Company that such restrictions and
remedies shall be enforceable to the fullest extent permissible by law.  If a
court of competent jurisdiction shall find that any such restriction or remedy
is unenforceable but would be enforceable if some part were deleted or the
period or area of application reduced, then such restriction or remedy shall
apply with the modification necessary to make it enforceable.

11.

Termination.

 

(a)

Termination for Cause.  The Company may, at its option, terminate your
employment under this Agreement for Cause and thereafter shall have no
obligations under this Agreement, including, without limitation, any obligation
to pay Annual Salary, or Annual Incentive or provide benefits, other than
amounts accrued and unpaid through the date of termination and amounts and
benefits specified in Section 11(e).  “Cause” shall mean exclusively: (i)
Executive’s conviction of, the entering of a guilty plea or plea of nolo
contendere or no contest (or the equivalent), with respect to embezzlement,
fraud or other conduct that constitutes a felony (other than traffic-related
citations); (ii) willful unauthorized disclosure of Confidential Information in
violation of this Agreement; (iii) your material breach of a material provision
of this Agreement; (iv) your gross misconduct or gross neglect in the
performance of your duties hereunder; provided, however, that such conduct has a
material adverse effect on the business of the Company and its subsidiaries
taken as a whole; (v) your willful failure to cooperate with a bona fide
internal investigation or investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other material reasonably known
to be relevant to such an investigation, or the willful inducement of others to
fail to cooperate or to destroy or fail to produce documents or other material;
or (vi) your willful and material violation of the Company’s written conduct
policies, including but not limited to the Company’s Employment Handbook and
Ethics Code, provided, however, that such violation has a material adverse
effect on the business of the Company and its subsidiaries

 

--------------------------------------------------------------------------------


Page 12

 

taken as a whole.  The Company will give you written notice prior to terminating
your employment pursuant to (iii), (iv), (v), or (vi), of this paragraph 11(a),
setting forth the nature of any alleged failure, breach or refusal in reasonable
detail and the conduct required to cure.  Except for a failure, breach or
refusal which, by its nature, cannot reasonably be expected to be cured, you
shall have twenty (20) business days from the giving of such notice within which
to cure any failure, breach or refusal under (iii), (iv), (v), or (vi) of this
paragraph 11(a); provided, however, that, if the Company reasonably expects
irreparable injury from a delay of twenty (20) business days, the Company may
give you notice of such shorter period within which to cure as is reasonable
under the circumstances.  In addition, you shall have the right to appear before
the Board with legal counsel and have the determination of cause determined by a
majority vote.

 

(b)

Good Reason Termination.  You may terminate your employment under this Agreement
for Good Reason at any time by written notice to the Company.  Prior to the
Transition Date, “Good Reason” shall mean without your consent (other than in
connection with the termination or suspension of your employment or duties for
Cause or in connection with your Permanent Disability) exclusively: (i) a
material diminution in your prior authority, duties, or responsibilities,
including, without limitation, your removal as Chairman, President and Chief
Executive Officer of the Company; (ii) a requirement that you report to someone
else other than the Board; (iii) a material diminution prior in the budget over
which you retain authority (except for good faith budget adjustments
necessitated by the legitimate business needs of the Company); (iv) a material
change in geographic location at which you must perform services under this
Agreement from the Company’s offices at which you were principally employed; or
(v) any other action or inaction that constitutes a material breach by the
Company of the terms of this Agreement.  After the Transition Date, “Good
Reason” shall mean without your consent (other than in connection with the
termination or suspension of your employment or duties for Cause or in
connection with your Permanent Disability) exclusively (i) your removal as
Executive Chairman of the Board or a material diminution in your authority,
duties and responsibilities set forth in Section 2(b) or (ii) any other action
or inaction that constitutes a material breach by the Company of the terms of
this Agreement.  A termination of your employment shall not be deemed to be for
Good Reason unless: (1) you provide notice to the Company of the existence of
the event or condition constituting the basis for your Good Reason termination
within thirty (30) days after you learn that such event or condition exists; (2)
the Company fails to cure such event or condition within thirty (30) days after
receiving such notice; and (3) your termination of employment occurs not later
than ninety (90) days after you learn that such event or condition exists.  For
the avoidance of doubt, “Good Reason” shall not include the appointment of a new
Chief Executive Officer effective on or after January 1, 2019.

 

(c)

Termination Without Cause.  The Company may terminate your employment under this
Agreement without Cause at any time during the Term by written notice to you at
least 30 days prior to the date of such termination.  In the event

 

--------------------------------------------------------------------------------


Page 13

 

your employment is terminated pursuant to this paragraph, in addition to the
payments and benefits referenced in paragraph 11(d) below, you shall be paid
$15,000 for tax and financial planning services.  The payment shall be a fixed
amount payable in a lump sum within 30 days of the termination of
employment.  For the avoidance of doubt, neither the transition to Executive
Chairman in accordance with the express provisions of this Agreement nor the
expiration of the Term shall constitute a termination without Cause hereunder.  

 

(d)

Termination Payments/Benefits.  In the event that your employment terminates
under paragraph 11(b) or (c), you shall thereafter receive the following, less
applicable deductions and withholding taxes:

 

(i)

A lump sum payment equal to three times your Annual Salary, as in effect on the
date on which your employment terminates.  Such payment shall be made within
thirty (30) days of the termination of your employment;

 

(ii)

A lump sum payment equal to any earned but unpaid bonus under the Annual
Incentive Plan for the year prior to the year in which your employment
terminates;

 

(iii)

A lump sum payment equal to your Annual Incentive that would have been payable
for the calendar year of your termination under the Annual Incentive Plan if you
had remained employed for the entire year, based on actual performance during
the entire year and without regard to any discretionary adjustments that have
the effect of reducing the amount of your Annual Incentive (other than
discretionary adjustments applicable to all senior executive officers in the
plan who did not terminate employment), pro-rated for the portion of the year
through the date of termination.  Such payment shall be made at the same time
that payments are made to other participants in the Annual Incentive Plan for
that year and shall be in lieu of any Annual Incentive that you would have
otherwise been entitled to receive under the terms of the Annual Incentive Plan
for the year of termination;

 

(iv)

A lump sum payment equal to two times your target Annual Incentive in effect on
the date on which your employment terminates.  Such payment shall be made within
thirty (30) days of the termination of your employment;

 

(v)

Any outstanding equity awards (including but not limited to, the One-Time LTI
Grant and the Succession LTI Grant) shall immediately vest in full, with all
vested options (including options vesting pursuant to this subclause (iv))
remaining exercisable for the remainder of their original terms; provided,
however, that any outstanding performance-based restricted shares granted with a
performance period commencing after January 1, 2014 will only become fully
vested at the end of the applicable

 

--------------------------------------------------------------------------------


Page 14

 

performance period, and then only to the extent that the Company achieved the
applicable performance goals for that performance period;

 

(vi)

To the extent you (and/or your spouse or eligible dependents) are enrolled in a
Company medical and/or dental plan at the time your employment terminates and
you elect to continue such coverage under COBRA or you are eligible for and
elect early retiree medical benefits, the Company shall continue, for the
24-month period beginning on the date of your termination of employment, to
provide to you and/or your spouse or eligible dependents medical and/or dental
coverage substantially equivalent to the coverage provided to you and/or your
spouse or eligible dependents immediately prior to the date of your termination
of employment; and

 

(vii)

The Company shall take all steps reasonably necessary to continue the life
insurance coverage pursuant to the policy then covering the employees of the
Company (and if the policy cannot be continued in its then-current form, the
Company shall exercise any required conversion features to continue the policy)
in the amount then furnished to the Company employees, at no cost to you, until
the end of the Term.  The amount of such coverage will be reduced by the amount
of life insurance coverage furnished to you at no cost by a third party
employer.

 

(e)

Termination of Benefits.  Notwithstanding anything in this Agreement to the
contrary (except as otherwise provided in paragraph 11(d) with respect to
medical and dental benefits and life insurance and except for your rights to
indemnification and coverage under the directors’ and officers’ insurance
policies maintained by the Company), participation in all the Company benefit
plans and programs will terminate upon the termination of your employment except
to the extent otherwise expressly provided in such plans or programs and subject
to any vested rights you may have under the terms of such plans or programs.

 

(f)

Resignation from Official Positions.  If your employment with the Company
terminates for any reason, you shall be deemed to have resigned at that time
from any and all officer or director positions that you may have held with the
Company or any of its affiliated companies and all board seats or other
positions in other entities you held on behalf of the Company.  If, for any
reason, this paragraph 11(f) is deemed insufficient to effectuate such
resignation, you agree to execute, upon the request of the Company, any
documents or instruments which the Company may deem necessary or desirable to
effectuate such resignation or resignations, and you hereby authorize the
Secretary and any Assistant Secretary of the Company to execute any such
documents or instruments as your attorney-in-fact.

12.

Severance Contingent on Release and Waiver Agreement.  If you execute and do not
later revoke or materially violate the Release and Waiver Agreement in a form
materially similar to the document attached hereto as Exhibit E, you will be
entitled to the benefits

 

--------------------------------------------------------------------------------


Page 15

described in paragraphs 11(d) in the event that your employment terminates under
paragraphs 11(b) or (c).  The Release and Waiver Agreement must be executed by
you and become effective and irrevocable in accordance with its terms no later
than the thirtieth (30th) day following termination of your employment (the
“Release Date”), or such longer period as required by law.

13.

Change in Control Protections.  You shall be included in and covered by the
Company’s Executive Change in Control Plan, which is incorporated herein by
reference.  Your Termination Pay Multiple, as defined in the Plan, will be at
least “3.0.”  In the event that such plan is terminated or you are excluded from
the plan for any reason during the Term, the Company agrees to promptly amend
this Agreement so that you are similarly covered and eligible for the same
benefits and protection thereunder.  In addition, in the event you are eligible
for benefits under the Change in Control Plan, you shall also be entitled to
receive the following: i) reasonable outplacement services for eighteen months
following termination of employment; and ii) reimbursement for reasonable legal
expenses (up to $75,000) if you are required to enforce your rights under the
Change in Control Plan.  The reasonable legal expenses described in the
immediately preceding sentence, if any, must be incurred by you during the
two-year period immediately following your termination of employment and shall
be paid to you within 10 calendar days following the expiration of that two-year
period, provided that you shall have submitted an invoice for such legal
expenses at least 30 calendar days prior to the expiration of that period.  The
amount of legal expenses, if any, that the Company is obligated to pay in any
given calendar year shall not affect the legal expenses that the Company is
obligated to pay in any other calendar year, and your right to have the Company
pay any such legal expenses may not be liquidated or exchanged for any other
benefit.

14.

Non-Exclusivity of Rights; No Mitigation/No Offset.  Nothing in this Agreement
shall prevent or limit your continuing or future participation in any plan,
program, policy or practice provided by the Company or its affiliates and for
which you may qualify.  Amounts that are vested benefits or that you are
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement with the Company or its affiliates at or subsequent to
the date of termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.  In the event of any termination of employment, you shall be
under no obligation to seek other employment and, except as otherwise provided
herein, there shall be no offset against or reduction of amounts due to you on
account of any remuneration or benefits provided by any subsequent employment
you may obtain.  Except to the extent provided in Section 10 hereof, the
Company’s obligation to make any payment pursuant to, and otherwise perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company may have against you for any
reason.

15.

Company’s Policies.  You agree that, during your employment hereunder, you will
comply in all material respects with all of the Company’s written policies,
including, but not limited to, the Company’s Employee Handbook and Code of
Ethics.

 

--------------------------------------------------------------------------------


Page 16

16.

Indemnification; Liability Insurance.  If you are made a party to, are
threatened to be made a party to, receive any legal process in, or receive any
discovery request or request for information in connection with, any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that you were an officer, director,
employee, or agent of the Company or any of its affiliated companies, or were
serving at the request of or on behalf of the Company or any of its affiliated
companies, the Company shall indemnify and hold you harmless to the fullest
extent permitted or authorized by the Company’s Articles of Incorporation or
Code of Regulations or, if greater, by the laws of the State of Tennessee,
against all costs, expenses, liabilities and losses you incur in connection
therewith.  Such indemnification shall continue even if you have ceased to be an
officer, director, employee or agent of the Company or any of its affiliated
companies, and shall inure to the benefit of your heirs, executors and
administrators.  The Company shall reimburse you for all costs and expenses you
incur in connection with any Proceeding within 20 business days after receipt by
the Company of a written requests for such reimbursement and appropriate
documentation associated with such expenses.  In addition, the Company agrees to
maintain a director’s and officer’s liability insurance policy or policies
covering you at a level and on terms and conditions no less favorable than the
Company provides it directors and senior-level officers currently (subject to
any future improvement in such terms and conditions), until such time as legal
or regulatory action against you are no longer permitted by law.

17.

Notices.  All notices under this Agreement must be given in writing, by personal
delivery facsimile or by mail, if to you, to the address shown on this Agreement
(or any other address designated in writing by you), with a copy to Ken
Lefkowitz, Esq., Hughes Hubbard & Reed LLP, One Battery Park Plaza, NY, NY
10004, and, if to the Company, to the Chairperson of the Compensation Committee
of the Board (or any person or address designated in writing by the Company),
with a copy to the attention of the Company’s Chief Legal Officer.  Any notice
given by mail shall be deemed to have been given three days following such
mailing.

18.

Assignment.  This is an Agreement for the performance of personal services by
you and may not be assigned by you, without the prior written consent of the
Company, otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by your legal
representatives.  This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and permitted assigns.  Except as provided
in the immediately following sentence, this Agreement shall not be assignable by
the Company without your prior written consent.  The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.  “Company” means the Company as defined in
this Agreement and any successor to its business and/or assets as described
above that assumes and agrees to perform this Agreement by operation of law or
otherwise.

 

--------------------------------------------------------------------------------


Page 17

19.

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Tennessee.

20.

No Implied Contract.  Nothing contained in this Agreement shall be construed to
impose any obligation on the Company or you to renew this Agreement or any
portion thereof.  The parties intend to be bound only upon execution of a
written agreement and no negotiation, exchange of draft or partial performance
shall be deemed to imply an agreement.  Neither the continuation of employment
nor any other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.

21.

Entire Understanding.  Except where specifically stated otherwise herein, this
Agreement (together with the Exhibits hereto) contains the entire understanding
of the parties hereto relating to the subject matter contained in this
Agreement, and can be changed only by a writing signed by both parties;
provided, however, that, any of your rights to payments or benefits arising
prior to the Effective Date, including without limitation any rights with
respect to outstanding Annual LTI Grants awarded under the Prior Agreement,
shall be governed by the Prior Agreement and applicable award agreements which
shall remain enforceable in accordance with their terms.

22.

Void Provisions.  If any provision of this Agreement, as applied to either party
or to any circumstances, shall be found by a court of competent jurisdiction to
be unenforceable but would be enforceable if some part were deleted or the
period or area of application were reduced, then such provision shall apply with
the modification necessary to make it enforceable, and shall in no way affect
any other provision of this Agreement or the validity or enforceability of this
Agreement.

23.

Deductions and Withholdings.  All amounts payable under this Agreement shall be
paid less deductions and income and payroll tax withholdings as may be required
under applicable law and any property (including shares of the Company’s Class A
Common Stock), benefits and perquisites provided to you under this Agreement
shall be taxable to you as may be required under applicable law.

24.

Compliance with Section 409A of the Code.

 

(a)

Section 409A of the Internal Revenue Code (“Section 409A”) imposes payment
restrictions on “separation pay” (i.e., payments owed to you upon termination of
employment).  Failure to comply with these restrictions could result in negative
tax consequences to you, including immediate taxation, interest and a 20%
penalty tax.  It is the Company’s intent that this Agreement be exempt from the
application of, or otherwise complies with, the requirements of Section
409A.  Specifically, any taxable benefits or payments provided under this
Agreement are intended to be separate payments that qualify for the “short-term
deferral” exception to Section 409A to the maximum extent possible, and to the
extent they do not so qualify, are intended to qualify for the involuntary
separation pay exceptions to Section 409A of the Code, to the maximum extent
possible.  If neither of these exceptions applies, then notwithstanding any
provision in this Agreement to the contrary:

 

--------------------------------------------------------------------------------


Page 18

 

(i)

All amounts that would otherwise be paid or provided during the first six months
following the date of termination shall instead be accumulated through and paid
or provided (together with interest on any delayed payment at the applicable
federal rate under the Internal Revenue Code), on the first business day
following the six-month anniversary of your termination of employment.

 

(ii)

Any expense eligible for reimbursement must be incurred, or any entitlement to a
benefit must be used, during the Term (or the applicable expense reimbursement
or benefit continuation period provided in this Agreement).  The amount of the
reimbursable expense or benefit to which you are entitled during a calendar year
will not affect the amount to be provided in any other calendar year, and your
right to receive the reimbursement or benefit is not subject to liquidation or
exchange for another benefit.  Provided the requisite documentation is
submitted, except as otherwise provided with respect to the reimbursement of
reasonable legal expenses pursuant to Section 13, the Company will reimburse the
eligible expenses on or before the last day of the calendar year following the
calendar year in which the expense was incurred.

 

(b)

For purposes of this Agreement, “termination of employment’ or words or phrases
to that effect shall mean a “separation from service” within the meaning of
Section 409A.

 

 

[Signature page follows]

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


Page 19

If the foregoing correctly sets forth our understanding, please sign, date and
return all three (3) copies of this Agreement to the undersigned for execution
on behalf of the Company; after this Agreement has been executed by the Company
and a fully-executed copy returned to you, it shall constitute a binding
agreement between us.

Sincerely yours,

SCRIPPS NETWORKS INTERACTIVE, INC.

 

 

 

Cynthia L. Gibson

Executive Vice President, Chief Legal Officer

 

 

ACCEPTED AND AGREED:

 

Kenneth W. Lowe

Dated:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

SUCCESSION PLANNING REQUIREMENTS

For the period from the Effective Date through December 31, 2018, you shall use
good faith efforts to identify and recommend to the Board one or more candidates
to succeed you as Chief Executive Officer of the Company.  Good faith efforts
shall mean:

 

•

Commencing the search process promptly following the Effective Date, with the
goal of a new Chief Executive Officer being appointed no later than January 1,
2019.

 

•

Identifying and interviewing executive search firms that in your good faith
judgment are suitable to conduct a search for qualified candidates.

 

•

Selecting and negotiating the terms of the engagement of an executive search
firm to conduct the search.

 

•

Assisting the executive search firm in identifying the necessary and appropriate
qualifications of candidates for the position.

 

•

Interviewing candidates identified by the executive search firm, including
attending meetings and, as appropriate, social functions with such candidates.

 

•

Cooperating with the reasonable requests of the Board in connection with the
search and transition process, including considering and evaluating candidates
identified by the Board.

 

•

Considering and evaluating internal candidates who in your good faith judgment
are qualified for the position.

 

•

Attempting in good faith to groom any internal candidates for the position.

 

•

Evaluating both external and internal candidates identified during the search
process and recommending one or more candidates for consideration by the Board.

 

•

Attempting in good faith to comply with the timeline and milestone requirements
reasonably established by the Board for identifying, interviewing and evaluating
potential candidates, which will take into account the possible need to evaluate
additional candidates if those initially identified are not appointed.




 

--------------------------------------------------------------------------------

 

EXHIBIT B

ONE-TIME LTI GRANT AWARD AGREEMENT

SCRIPPS NETWORKS INTERACTIVE, INC.
RESTRICTED SHARE UNIT AGREEMENT

Summary of Restricted Share Unit Grant

Scripps Networks Interactive, Inc., an Ohio corporation (the “Company”), grants
to the Grantee named below, in accordance with the terms of Scripps Networks
Interactive, Inc. 2015 Long-Term Incentive Plan (the “Plan”) and this Restricted
Share Unit Agreement (the “Agreement”), the following number of Restricted Share
Units, on the Date of Grant set forth below:

Name of Grantee:

Kenneth Lowe

Number of Restricted Share Units:

157,928

Date of Grant:

August 30, 2016

Terms of Agreement

1.Grant of Restricted Share Units.  Subject to and upon the terms, conditions,
and restrictions set forth in the Plan and this Agreement (including the related
Acceptance of Award located on the Plan administrator’s website, which is fully
incorporated herein), the Company hereby grants to the Grantee as of the Date of
Grant, the total number of share units (the “Restricted Share Units”) set forth
above. Each Restricted Share Unit shall represent the contingent right to
receive one Class A Common Share of the Company (“Share”) and shall at all times
be equal in value to one Share. The Restricted Share Units shall be credited in
a book entry account established for the Grantee until payment in accordance
with Section 4 hereof.

2.Vesting of Restricted Share Units.  

(a)Subject to the satisfaction of the vesting requirement in Section 2(b), the
Restricted Share Units shall vest as follows: (i) thirty percent (30%) on
December 31, 2017, (ii) thirty percent (30%) on December 31, 2018 and (iii)
forty percent (40%) on December 31, 2019 (each date, a “Vesting Date”) (subject
to rounding conventions adopted by the Company from time to time; provided that
in no event will the total Shares issued exceed the total units granted under
the award), provided that the Grantee shall have remained in the continuous
employ of the Company or a Subsidiary through the applicable Vesting Date.

(b)The grant of Restricted Share Units hereunder is made subject to Section 13
of the Plan and is intended to qualify for the Performance-Based Exception under
Section 162(m) of the Code.  The Restricted Share Units shall be eligible to
become vested on the Vesting Dates set forth in Section 2(a), subject to the
condition that the Company shall have obtained positive “adjusted net income”
for fiscal year 2017 or, if the condition is not satisfied for fiscal year 2017,
fiscal year 2018.  “Adjusted net income” shall mean “net income”

2

--------------------------------------------------------------------------------

 

determined in accordance with Generally Accepted Accounting Principles (“GAAP”)
as applied in the Company’s audited financial statements for fiscal year 2016,
adjusted to neutralize the effects of any of the following: (i) acquisitions or
dispositions (including associated costs), (ii) investments in new businesses,
(iii) position eliminations or reductions in force having the effect of
accelerating costs, (iv) signification litigation (including any litigation
costs or settlements), (v) impairment charges, (vi) imposition of any new tax,
fee or surcharge by any government or regulatory entity or (vii) changes in GAAP
or in the application of GAAP. The condition set forth in this Section 2(b)
shall automatically be deemed satisfied without any further action of the
Compensation Committee upon the occurrence of a Change in Control of the
Company.

(c)Notwithstanding Section 2(a) or Section 2(b), the Restricted Share Units that
have not yet vested under this Section 2 shall immediately vest if, prior to the
applicable Vesting Date, the Grantee ceases to be employed with the Company and
its Subsidiaries by reason of death or Disability (defined by reference to the
long-term disability plan covering the Grantee that is maintained by the Company
or a Subsidiary).

(d)Notwithstanding Section 2(a), but subject to the requirements of Section
2(b), the Restricted Share Units that have not yet vested under this Section 2
shall vest if, prior to an applicable Vesting Date, the Company and its
Subsidiaries terminate the Grantee’s employment other than for Cause, death or
Disability, or the Grantee terminates his employment with the Company and its
Subsidiaries for Good Reason, such vesting to be effective as of the later of
(i) the effective date of such termination of employment or (ii) the earlier of
(x) the date that the Compensation Committee certifies in writing that the
“adjusted net income” requirement set forth in Section 2(b) has been satisfied
in accordance with Section 13 of the Plan or (y) the occurrence of a Change in
Control of the Company.  For purposes of this Section 2, “Cause” and “Good
Reason” shall have the definitions ascribed to them in the Grantee’s employment
agreement.  For the avoidance of doubt, a Change in Control shall occur under
the Plan if any Person becomes a Beneficial Owner of a majority of the voting
power represented by the voting shares of the Company, excluding, however, any
person that is or becomes a party to the Scripps Family Agreement.

(e)The Change in Control provisions of Section 20 of the Plan shall not apply to
the Restricted Share Units.

3.Forfeiture of Restricted Share Units.  The Restricted Share Units that have
not yet vested pursuant to Section 2 (including without limitation any right to
dividend equivalents described in Section 6 hereof relating to dividends payable
on or after the date of forfeiture) shall be forfeited automatically without
further action or notice if the Grantee ceases to be employed by the Company or
a Subsidiary other than as provided in Section 2.

4.Payment.  Except as may be otherwise provided in this Section 4, the Company
shall deliver to the Grantee (or the Grantee’s estate in the event of death) the
Shares underlying the vested Restricted Share Units within sixty (60) days
following the date that the Restricted Share Units become vested in accordance
with Section 2.

5.Dividend, Voting and Other Rights.  The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares

3

--------------------------------------------------------------------------------

 

underlying the Restricted Share Units until such Shares have been delivered to
the Grantee in accordance with Section 4 hereof.

6.Payment of Dividend Equivalents.  From and after the Date of Grant and until
the earlier of (a) the time when the Restricted Share Units are paid in
accordance with Section 4 hereof or (b) the time when the Grantee’s right to
payment of the Restricted Share Units is forfeited in accordance with Section 3
hereof, on the date that the Company pays a cash dividend (if any) to holders of
Shares generally, the Grantee shall be entitled to a cash amount equal to the
product of (i) the dollar amount of the cash dividend paid per Share on such
date and (ii) the total number of unpaid Restricted Share Units credited to the
Grantee as of such date (the “Dividend Equivalent”). The Dividend Equivalent
shall be paid to the Grantee at the same time that the related dividend is paid
to the holders of Shares. Dividend Equivalents will be subject to any required
withholding for federal, state, local, foreign or other taxes.

7.Amendments.  Subject to the terms of the Plan, including without limitation
Section 22(d) thereof, the Committee may modify this Agreement upon written
notice to the Grantee. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto.

8.Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

9.Relation to Plan.  This Agreement is subject to the terms and conditions of
the Plan. This Agreement (including the related Acceptance of Award located on
the Plan administrator’s website, which is fully incorporated herein) and the
Plan contain the entire agreement and understanding of the parties with respect
to the subject matter contained in this Agreement, and supersede all prior
written or oral communications, representations and negotiations in respect
thereto. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan.

10.Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the permitted successors, administrators,
heirs, legal representatives and assigns of the Grantee, and the successors and
assigns of the Company.

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

 

SCRIPPS NETWORKS INTERACTIVE, INC.

 

 

 

 

_________________________________________

Cynthia L. Gibson

Executive Vice President, Chief Legal Officer

 

 

 

 

 

Kenneth W. Lowe

Dated:




5

--------------------------------------------------------------------------------

 

EXHIBIT C

SUCCESSION LTI GRANT AWARD AGREEMENT

SCRIPPS NETWORKS INTERACTIVE, INC.
RESTRICTED SHARE UNIT AGREEMENT

Summary of Restricted Share Unit Grant

Scripps Networks Interactive, Inc., an Ohio corporation (the “Company”), grants
to the Grantee named below, in accordance with the terms of Scripps Networks
Interactive, Inc. 2015 Long-Term Incentive Plan (the “Plan”) and this Restricted
Share Unit Agreement (the “Agreement”), the following number of Restricted Share
Units, on the Date of Grant set forth below:

Name of Grantee:

Kenneth Lowe

Number of Restricted Share Units:

39,482

Date of Grant:

August 30, 2016

Terms of Agreement

1.  Grant of Restricted Share Units.  Subject to and upon the terms, conditions,
and restrictions set forth in the Plan and this Agreement (including the related
Acceptance of Award located on the Plan administrator’s website, which is fully
incorporated herein), the Company hereby grants to the Grantee as of the Date of
Grant, the total number of share units (the “Restricted Share Units”) set forth
above. Each Restricted Share Unit shall represent the contingent right to
receive one Class A Common Share of the Company (“Share”) and shall at all times
be equal in value to one Share. The Restricted Share Units shall be credited in
a book entry account established for the Grantee until payment in accordance
with Section 4 hereof.

2.  Vesting of Restricted Share Units.  

(a)  The Restricted Share Units shall become vested on the earlier of: (i)
appointment by the Company of a new Chief Executive Officer or (ii) January 1,
2019; unless, in the case of clause (i) or (ii), Grantee has failed to perform
in all material respects the succession planning requirements set forth on
Exhibit A hereto, as determined by the Board of Directors in good faith, which
failure is not cured within thirty (30) days following Grantee’s receipt of
written notice from the Company of such failure.

(b)  The grant of Restricted Share Units hereunder is made subject to Section 13
of the Plan and is intended to qualify for the Performance-Based Exception under
Section 162(m) of the Code.  The Restricted Share Units shall be eligible to
become vested upon the date set forth in Section 2(a), subject to the condition
that the Company shall have obtained positive “adjusted net income” for fiscal
year 2017 or, if the condition is not satisfied for fiscal year 2017, fiscal
year 2018.  “Adjusted net income” shall mean “net income” determined in
accordance with Generally Accepted Accounting Principles (“GAAP”) as applied in
the Company’s audited

6

--------------------------------------------------------------------------------

 

financial statements for fiscal year 2016, adjusted to neutralize the effects of
any of the following: (i) acquisitions or dispositions (including associated
costs), (ii) investments in new businesses, (iii) position eliminations or
reductions in force having the effect of accelerating costs, (iv) signification
litigation (including any litigation costs or settlements), (v) impairment
charges, (vi) imposition of any new tax, fee or surcharge by any government or
regulatory entity or (vii) changes in GAAP or in the application of GAAP. The
condition set forth in this Section 2(b) shall automatically be deemed satisfied
without any further action of the Compensation Committee upon the occurrence of
a Change in Control of the Company.  For the avoidance of doubt, a Change in
Control shall occur under the Plan if any Person becomes a Beneficial Owner of a
majority of the voting power represented by the voting shares of the Company,
excluding, however, any person that is or becomes a party to the Scripps Family
Agreement.

(c)  Notwithstanding Section 2(a) or Section 2(b), the Restricted Share Units
that have not yet vested under Section 2 shall immediately vest if: the Grantee
ceases to be employed with the Company and its Subsidiaries by reason of death
or Disability (defined by reference to the long-term disability plan covering
the Grantee that is maintained by the Company or a Subsidiary).

(d)  Notwithstanding Section 2(a), but subject to the requirements of Section
2(b); the Restricted Share Units that have not yet vested under Section 2 shall
vest if: the Company and its Subsidiaries terminate the Grantee’s employment
other than for Cause, death or Disability or the Grantee terminates his
employment with the Company and its Subsidiaries for Good Reason, such vesting
to be effective as of the later of (i) the effective date of such termination of
employment or (ii) the earlier of (x) the date that the Compensation Committee
certifies in writing that the “adjusted net income” requirement set forth in
Section 2(b) has been satisfied in accordance with Section 13 of the Plan or (y)
the occurrence of a Change in Control of the Company.  For purposes of this
Section 2, “Cause” and “Good Reason” shall have the definitions ascribed to them
in the Employment Agreement dated August 30, 2016 between the Grantee and the
Company.  

(e)  Notwithstanding Section 2(a) or Section 2(b), the Restricted Share Units
that have not yet vested under Section 2 shall immediately vest upon the
occurrence of a Change in Control while the Grantee is employed by the Company
or any Subsidiary.

3.  Forfeiture of Restricted Share Units.  The Restricted Share Units that have
not yet vested pursuant to Section 2 (including without limitation any right to
dividend equivalents described in Section 6 hereof relating to dividends payable
on or after the date of forfeiture) shall be forfeited automatically without
further action or notice if the Grantee ceases to be employed by the Company or
a Subsidiary other than as provided in Section 2.

4.  Payment.  The Company shall deliver to the Grantee (or the Grantee’s estate
in the event of death) the Shares underlying the vested Restricted Share Units
within sixty (60) days following the date that the Restricted Share Units become
vested in accordance with Section 2.

5.  Dividend, Voting and Other Rights.  The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares

7

--------------------------------------------------------------------------------

 

underlying the Restricted Share Units until such Shares have been delivered to
the Grantee in accordance with Section 4 hereof.

6.  Payment of Dividend Equivalents.  From and after the Date of Grant and until
the earlier of (a) the time when the Restricted Share Units are paid in
accordance with Section 4 hereof or (b) the time when the Grantee’s right to
payment of the Restricted Share Units is forfeited in accordance with Section 3
hereof, on the date that the Company pays a cash dividend (if any) to holders of
Shares generally, the Grantee shall be entitled to a cash amount equal to the
product of (i) the dollar amount of the cash dividend paid per Share on such
date and (ii) the total number of unpaid Restricted Share Units credited to the
Grantee as of such date (the “Dividend Equivalent”). The Dividend Equivalent
shall be paid to the Grantee at the same time that the related dividend is paid
to the holders of Shares. Dividend Equivalents will be subject to any required
withholding for federal, state, local, foreign or other taxes.

7.  Amendments.  Subject to the terms of the Plan, including without limitation
Section 22(d) thereof, the Committee may modify this Agreement upon written
notice to the Grantee. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto.

8.  Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

9.  Relation to Plan.  This Agreement is subject to the terms and conditions of
the Plan. This Agreement (including the related Acceptance of Award located on
the Plan administrator’s website, which is fully incorporated herein) and the
Plan contain the entire agreement and understanding of the parties with respect
to the subject matter contained in this Agreement, and supersede all prior
written or oral communications, representations and negotiations in respect
thereto. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan.

10.  Successors and Assigns.  The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the permitted successors, administrators,
heirs, legal representatives and assigns of the Grantee, and the successors and
assigns of the Company.

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------

 

 

 

 

SCRIPPS NETWORKS INTERACTIVE, INC.

 

 

 

 

_________________________________________

Cynthia L. Gibson

Executive Vice President, Chief Legal Officer

 

 

 

 

 

Kenneth W. Lowe

Dated:

 

 

 

 

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A TO SUCCESSION AWARD

SUCCESSION PLANNING REQUIREMENTS

For the period from the Effective Date through December 31, 2018, you shall use
good faith efforts to identify and recommend to the Board one or more candidates
to succeed you as Chief Executive Officer of the Company.  Good faith efforts
shall mean:

 

•

Commencing the search process promptly following the Effective Date, with the
goal of a new Chief Executive Officer being appointed no later than January 1,
2019.

 

•

Identifying and interviewing executive search firms that in your good faith
judgment are suitable to conduct a search for qualified candidates.

 

•

Selecting and negotiating the terms of the engagement of an executive search
firm to conduct the search.

 

•

Assisting the executive search firm in identifying the necessary and appropriate
qualifications of candidates for the position.

 

•

Interviewing candidates identified by the executive search firm, including
attending meetings and, as appropriate, social functions with such candidates.

 

•

Cooperating with the reasonable requests of the Board in connection with the
search and transition process, including considering and evaluating candidates
identified by the Board.

 

•

Considering and evaluating internal candidates who in your good faith judgment
are qualified for the position.

 

•

Attempting in good faith to groom any internal candidates for the position.

 

•

Evaluating both external and internal candidates identified during the search
process and recommending one or more candidates for consideration by the Board.

 

•

Attempting in good faith to comply with the timeline and milestone requirements
reasonably established by the Board for identifying, interviewing and evaluating
potential candidates, which will take into account the possible need to evaluate
additional candidates if those initially identified are not appointed.




10

--------------------------------------------------------------------------------

 

EXHIBIT D


LIST OF DIRECT COMPETITORS*

AMC Networks Inc.

CBS Corp.

Discovery Communications, Inc.

Liberty Global, PLC

Lions Gate Entertainment Corp./CN/

Starz

Time Warner Inc.

Twenty-First Century Fox Inc.

Viacom, Inc.

The Walt Disney Company

Comcast Corporation

A&E Television Networks, LLC

* Including any successor to the foregoing entities by merger, reorganization or
otherwise




11

--------------------------------------------------------------------------------

 

EXHIBIT E

RELEASE AND WAIVER AGREEMENT

This Release and Waiver Agreement (the “Agreement”) is entered by and between
(the “Executive”) and Scripps Networks Interactive, Inc. (the “Company”).

WITNESSETH:

WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated August 30, 2016 (the “Employment Agreement”);

WHEREAS, paragraph 12 of the Employment Agreement specifically provides that the
Executive is required to sign and not revoke this Agreement to receive the
payment of certain severance benefits under that paragraph following termination
of employment;

WHEREAS, the Company and Executive desire to enter into this Agreement to give
effect to the foregoing; and

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Employment Agreement and other valuable consideration, the receipt of which
is hereby acknowledged, the parties agree as follows:

1.Reference and Definitions.  The Employment Agreement shall be incorporated
herein for reference, but only to the extent specifically called for
hereunder.  The capitalized terms contained in this Agreement shall, to the
extent they are the same as those used in the Employment Agreement, shall carry
the same meaning as in the Employment Agreement.

2.Severance and Other Benefits.  In consideration for Executive executing and
not revoking or materially violating this Agreement and for his/her compliance
with its terms and those certain Covenants that shall survive the Employment
Agreement, the Company shall provide the payments and benefits described in
paragraph 11 of the Employment Agreement (the “Severance Benefits”) at the times
set forth in the Employment Agreement.

3.General Release and Waiver of Claims.  In exchange for and in consideration of
the Severance Benefits, Executive, on behalf of himself/herself and his/her
successors, assigns, heirs, executors, and administrators, hereby releases and
forever discharges the Company and its parents, affiliates, associated entities,
representatives, successors and assigns, and their officers, directors,
shareholders, agents and employees from all liability, claims and demands,
actions and causes of action, damages, costs, payments and expenses of every
kind, nature or description arising out of his/her employment relationship with
the Company, the ending of his/her employment on ___________, 20__, or those
arising out of the Employment Agreement.  These claims, demands, actions or
causes of action include, but are not limited to, actions sounding in contract,
tort, discrimination of any kind, and causes of action or claims arising under
federal, state, or local laws, including, but not limited to, claims under Title
VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991,
the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act of 1990, the Americans With Disabilities Act, and
any similar state or local laws.  Executive further agrees that Executive will

12

--------------------------------------------------------------------------------

 

neither seek nor accept any further benefit or consideration from any source
whatsoever in respect to any claims which Executive has asserted or could have
asserted against the Company.  Executive represents to his/her knowledge neither
Executive nor any person or entity acting on Executive’s behalf or with
Executive’s authority has asserted with any federal, state, or local.  any right
arising under, or preserved by, this Release or the Employment Agreement;

4.Notwithstanding anything to the contrary in paragraph (3) above, nothing
herein shall release (i) Executive’s right to indemnification under
(w) applicable corporate law, (x) the by-laws or certificate of incorporation of
the Company or any of its affiliates, (y) any other agreement other than the
Employment Agreement between Executive and the Company or any of its affiliates
or (z) as an insured under any director’s and officer’s liability insurance
policy now or previously in force; (ii) Executive’s rights to payments or
benefits, or the intellectual property rights granted to Executive, under the
Employment Agreement or this Agreement; (iii) any claim for benefits under any
health, disability, retirement, life insurance or similar employee benefit plan
of the Company; or (iv) Executive’s rights as a shareholder of the Company.

5.No Admission of Liability.  It is understood and agreed that this Agreement is
a compromise of any alleged claims and that the making of this offer, the
entering into of this Agreement, and the benefits paid to Executive are not to
be construed as an admission of liability on the part of the Company, and that
all liability is expressly denied by the Company.

6.Severability/Waivers.  Executive agrees that if any provision of this
Agreement shall be held invalid or unenforceable, that such provision shall be
modified to the extent necessary to comply with the law, or if necessary
stricken, but the parties agree that the remainder of this Agreement shall
nevertheless remain in full force and effect.  No waiver of any term or
condition of this Agreement or any part thereof shall be deemed a waiver of any
other terms or conditions of this Agreement or of any later breach of this
Agreement.

7.Binding Agreement.  The rights and obligations of the Company under this
Agreement shall inure to the benefit of, and shall be binding on, the Company
and its successors and permitted assigns, and the rights and obligations (other
than obligations to perform services) of Executive under this Agreement shall
inure to the benefit of, and shall be binding upon, Executive and his/her heirs,
personal representatives and successors and assigns.

8.Notices.  All notices under this Agreement must be given in writing, by
personal delivery facsimile or by mail, if to you, to the address shown on this
Agreement (or any other address designated in writing by you), with a copy to
Ken Lefkowitz, Esq., Hughes Hubbard & Reed LLP, One Battery Park Plaza, NY, NY
10004, and, if to the Company, to the address shown on this Agreement (or any
other address designated in writing by the Company), with a copy, to the
attention of the Company’s Chief Legal Officer.  Any notice given by mail shall
be deemed to have been given three days following such mailing.

9.Governing Law.  This Agreement shall be governed by and construed exclusively
in accordance with the laws of the State of Tennessee.  The Parties agree that
any conflict of law rule that might require reference to the laws of some
jurisdiction other than Tennessee shall be disregarded.  Each Party hereby
agrees for itself and its properties that the courts sitting in Knox County,
Tennessee shall have sole and exclusive jurisdiction and venue over any matter
arising

13

--------------------------------------------------------------------------------

 

out of or relating to this Agreement, or from the relationship of the Parties,
or from the Executive’s employment with the Company, or from the termination of
the Executive’s employment with the Company, whether arising from contract,
tort, statute, or otherwise, and hereby submits itself and its property to the
venue and jurisdiction of such courts.

10.Revocation Period.  Executive agrees that Executive has read this Agreement
and is hereby advised and fully understands his/her right to discuss all aspects
of this Agreement with Executive’s attorney prior to signing this
Agreement.  Executive has carefully read and fully understands all of the
provisions of this Agreement.  Executive acknowledges that he/she has been given
at least twenty-one (21) days to discuss, review, and consider all of the terms,
conditions, and covenants of this Agreement.  Executive understands that this
Agreement does not become effective or enforceable until seven (7) days after it
has been executed by Executive.  During the seven-day period following its
execution, Executive may revoke this Agreement in its entirety by providing
written revocation to the Company by notice to the Company pursuant to paragraph
8, in which case this Agreement shall be on no further legal force or effect.


14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate on the
date(s) specified below.

SAMPLE RELEASE ONLY
DO NOT SIGN

 

EXECUTIVE

SCRIPPS NETWORKS INTERACTIVE, INC.

 

 

Name:

By:

(please print)

Its:

 

Date:

Signature:

 

 

 

 

 

Date:

 

 

 

Witness’s
Signature:

 

 

 

Date:

 

 

 

 

 

15